Cite as: 588 U. S. ____ (2019)          1

                   SOTOMAYOR, J., dissenting

SUPREME COURT OF THE UNITED STATES
             SHANNON D. MCGEE, SR. v.
            JOSEPH MCFADDEN, WARDEN
   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED
   STATES COURT OF APPEALS FOR THE FOURTH CIRCUIT
              No. 18–7277.   Decided June 28, 2019

  The petition for a writ of certiorari is denied.
  JUSTICE SOTOMAYOR, dissenting from denial of certiorari.
  Pro se petitioner Shannon McGee has a strong argument
that his trial and resulting life sentence were fundamen-
tally unfair because the State withheld material exculpa-
tory evidence. See Brady v. Maryland, 373 U.S. 83, 87
(1963). The state courts offered flawed rationales for
rejecting that claim. Nevertheless, the District Court
denied McGee federal habeas relief, and both the District
Court and the U. S. Court of Appeals for the Fourth Cir-
cuit summarily declined to grant McGee a “certificate of
appealability” (COA), 28 U.S. C. §2253(c), concluding that
his claim was not even debatable. Without a COA, McGee
cannot obtain appellate review on the merits of his claim.
See ibid. Because the COA procedure should facilitate,
not frustrate, fulsome review of potentially meritorious
claims like McGee’s, I would grant the petition for writ of
certiorari and reverse the denial of a COA.
                             I
  McGee is serving a life sentence without possibility of
parole in a South Carolina state prison, having been con-
victed in 2006 of sexually abusing his minor stepdaughter.
The State’s case at his trial featured testimony from a
jailhouse informant named Aaron Kinloch, who claimed
that McGee confessed the abuse to him while the two men
were incarcerated together. The prosecutor trumpeted
Kinloch’s apparent altruism in his closing argument:
2                      McGEE v. McFADDEN

                      SOTOMAYOR, J., dissenting

      “[N]ormally you will hear a defendant—a defense
      lawyer get up here and scream about a deal, what he
      got out of it, or, you know, some kind of expectation of
      reward for this lie, but again, the defense is really go-
      ing to have to search for a really, sort of hidden agenda
      of this Aaron Kinloch. . . . I don’t know what mo-
      tive he would have to come in here and fabricate this
      awful story.” App. in McGee v. State, No. 2014–
      000297 (S. C.), pp. 152–153.
    As it turns out, that was not the full story. Shortly after
the trial ended, the prosecutor turned over a letter from
Kinloch not previously disclosed to the defense in which
Kinloch volunteered his testimony in exchange for the
prosecutor’s “help” with pending charges. Kinloch wrote:
“I’m willing to help, if you are cause I do need your help.
. . . P.S. If Need Be I WILL Testify!” Id., at 524. Kinloch
sent the letter three days after learning of the charges
against him. 1
    Ever since the belated disclosure of the letter, McGee
has persistently but unsuccessfully argued that he is
entitled to a new trial at which he could use the letter to
call into question Kinloch’s testimony. See generally App.
to Pet. for Cert. 57–61. The state courts denied McGee’s
claim on both direct and postconviction review. The Dis-
trict Court denied McGee’s pro se petition for federal
habeas corpus relief under 28 U.S. C. §2254 and declined
to issue a COA. The Court of Appeals likewise denied a
COA. McGee, still pro se, petitioned for a writ of certiorari
to review that denial.
                              II
    Withholding Kinloch’s letter could be a classic violation
——————
  1 Although the letter shows that Kinloch had in mind a quid pro quo

when he first approached the prosecutor with his account of McGee’s
confession, there is no indication that any deal was ever struck.
                 Cite as: 588 U. S. ____ (2019)            3

                   SOTOMAYOR, J., dissenting

of the prosecutor’s constitutional duty to disclose material
evidence favorable to the defense. See Kyles v. Whitley,
514 U.S. 419, 432–433 (1995); Giglio v. United States, 405
U.S. 150, 153–155 (1972); Brady, 373 U.S., at 87. The
trial court said unequivocally that the letter should have
been turned over. See App. C to Brief in Opposition 4
(describing the prosecutor’s decision as showing “clear
disregard for his responsibility as a prosecutor to seek
justice”). The main question throughout the history of
McGee’s case has been whether the letter was “material”
to the jury’s guilty verdict. See, e.g., Wearry v. Cain, 577
U. S. ___, ___ (2016) (per curiam) (slip op., at 7).
   To establish that the letter was “material” (and thus to
prevail in the state courts), McGee had to show only that
the letter would “ ‘undermine confidence’ in the verdict,”
not that he would have been acquitted with it. Ibid. That
is, he had to show a “ ‘ “reasonable likelihood” ’ ” that the
letter “could have ‘ “affected the judgment of the jury.” ’ ”
Ibid.; see also Kyles, 514 U.S., at 434–435. Under the
Antiterrorism and Effective Death Penalty Act of 1996
(AEDPA), McGee must further show on federal habeas
review that the state court’s adjudication of his Brady
claim was (1) “contrary to, or involved an unreasonable
application of, clearly established Federal law, as deter-
mined, by the Supreme Court,” or (2) “was based on an
unreasonable determination of the facts in light of the
evidence presented in the State court proceeding.” 28
U.S. C. §2254(d).
   The lower courts should have granted McGee a COA to
allow review of the District Court’s conclusion that the
AEDPA standard was not met, because McGee has at least
made “a substantial showing of the denial of a constitu-
tional right.” §2253(c)(2). “At the COA stage, the only
question is whether the applicant has shown that ‘jurists
of reason could disagree with the district court’s resolution
of his constitutional claims or that jurists could conclude
4                        McGEE v. McFADDEN

                       SOTOMAYOR, J., dissenting

the issues presented are adequate to deserve encourage-
ment to proceed further.’ ” Buck v. Davis, 580 U. S. ___,
___ (2017) (slip op., at 13) (quoting Miller-El v. Cockrell,
537 U.S. 322, 327 (2003)). This “threshold” inquiry is
more limited and forgiving than “ ‘adjudication of the
actual merits.’ ” Buck, 580 U. S., at ___ (slip op., at 13)
(quoting Miller-El, 537 U.S., at 337); see also id., at 336
(noting that “full consideration of the factual or legal bases
adduced in support of the claims” is not appropriate in
evaluating a request for a COA).
   Indications abound that McGee’s Brady claim “de-
serve[d] encouragement to proceed further.” Miller-El,
537 U.S., at 327. First, Kinloch’s letter evinces a particu-
larized motive to lie, one distinct from and potentially
more probative than any generalized doubts about
Kinloch’s credibility that McGee was able to sow without
it. See Davis v. Alaska, 415 U.S. 308, 316–318 (1974).
   Second, the state-court determinations that Kinloch’s
letter was immaterial rested on dubious premises. The
state trial court saw no likelihood that the letter would
have impacted the outcome of McGee’s trial because,
“while this evidence could have been favorable to [McGee],
it did not indicate that in fact a deal for the testimony had
been reached.” App. C to Brief in Opposition 4. 2 The
State Court of Appeals affirmed that conclusion without
further analysis. But the trial court’s reasoning was
doubtful, given that this Court has said that “a witness’
attempt to obtain a deal before testifying” can be material
“even though the State had made no binding promises.”
Wearry, 577 U. S., at ___ (slip op., at 9) (citing Napue v.
Illinois, 360 U.S. 264, 270 (1959)).
——————
   2 See also App. C to Brief in Opposition. (“In light of all the evidence

and testimony, and in particular, the lack of any facts indicating any
deal struck between the witness and the [prosecutor], it is this court’s
finding that the defendant received ‘a fair trial resulting in a verdict
worthy of confidence’ ”).
                 Cite as: 588 U. S. ____ (2019)            5

                   SOTOMAYOR, J., dissenting

   When McGee again raised his Brady claim on state
collateral review, the state postconviction court rejected it
primarily because the claim had been addressed already
on direct review. In the alternative, however, the court
offered the new ground that the claim lacked merit be-
cause McGee’s counsel had attacked Kinloch’s credibility
in other ways and the “jury was aware of Kinloch’s prior
conviction and pending charges.” App. D to Brief in Oppo-
sition 14. That rationale appears to rest in part on an
“unreasonable determination of the facts,” 28 U.S. C.
§2254(d)(2); I see no indication in the trial transcript that
the jury was in fact made aware of the pending charges.
   Third, the federal-court decisions reviewing McGee’s
claims were thinly reasoned. The Magistrate Judge of-
fered little explanation beyond reciting the state courts’
reasoning, describing the relevant legal standards, and
stating that the “state courts reviewed the standard by
which materiality must be judged” and “correctly applied
the standard.” App. to Pet. for Cert. 76. The District
Court for its part recognized that McGee had put forth “a
strong argument as to the Brady issue,” but adopted the
magistrate judge’s recommendation anyway. Id., at 48. It
deferred to the state postconviction court’s statement that
the jury was aware of Kinloch’s pending charges, then
reasoned that the postconviction court’s factual findings
“completely undermine[d]” McGee’s argument. Ibid. Yet,
as noted above, the postconviction court’s conclusion that
the jury was aware of the pending charges appears to have
been unreasonable. The District Court offered only a
conclusory statement that deference on that point was
appropriate, and only careful review of the trial record
could permit the Court of Appeals meaningfully to evalu-
ate McGee’s contrary assertion that he could not, in fact,
“effectively cross-examine Kinloch concerning pending
charges,” Informal Brief for Appellant in No. 18–6211
(CA4), pp. 5–6.
6                       McGEE v. McFADDEN

                      SOTOMAYOR, J., dissenting

  Finally, the District Court’s was the last of four opinions
(two state and, including the Magistrate Judge’s recom-
mendation, two federal) to discuss the merits of McGee’s
Brady claim. Not one of those decisions discussed the
evidence against McGee apart from Kinloch’s testimony or
concluded that the other evidence was so overwhelming
that discrediting Kinloch would not have called the jury’s
verdict into doubt. 3
  For all these reasons, the District Court’s decision was
certainly “debatable.” The Court of Appeals’ resolution of
the case in an unreasoned order denying a COA com-
pounded the error. This case instead should have gone to
a merits panel of the Fourth Circuit for closer review.
                             III
  The federal courts handle thousands of noncapital ha-
beas petitions each year, only a tiny fraction of which ulti-
mately yield relief. See N. King, Non-Capital Habeas
Cases After Appellate Review: An Empirical Analysis, 24
Fed. Sentencing Reporter 308, 309 (2012) (Table 2) (less
than 1% of randomly selected cases in an empirical study).
While the volume is high, the stakes are as well. Federal
judges grow accustomed to reviewing convictions with
sentences measured in lifetimes, or in hundreds of
months. Such spans of time are difficult to comprehend,
much less to imagine spending behind bars. And any
given filing—though it may feel routine to the judge who
plucks it from the top of a large stack—could be the peti-

——————
    3 Theother evidence came from three witnesses: (1) McGee’s teenage
stepdaughter, who offered a detailed account of McGee’s alleged moles-
tations, but who also admitted to having previously recanted her
allegations; (2) her 9-year-old brother, who generally corroborated that
his sister had told him that “somebody did something nasty” to her but
did not name McGee, App. in No. 2014–000297 (S. C.), p. 87; and (3) a
doctor who diagnosed the stepdaughter with a partially torn hymen but
could not say “what caused that injury,” id., at 131.
                  Cite as: 588 U. S. ____ (2019)             7

                    SOTOMAYOR, J., dissenting

tioner’s last, best shot at relief from an unconstitutionally
imposed sentence. Sifting through the haystack of often
uncounseled filings is an unglamorous but vitally im-
portant task.
   COA inquiries play an important role in the winnowing
process. The percentage of COA requests granted is not
high, see id., at 308 (study finding that “more than 92
percent of all COA rulings were denials”), but once that
hurdle is cleared, a nontrivial fraction of COAs lead to
relief on the merits, see id., at 309 (Table 2) (approxi-
mately 6%). At its best, this triage process focuses judi-
cial resources on processing the claims most likely to be meri-
torious. Cf. Miller-El, 537 U.S., at 337 (AEDPA’s COA
requirement “confirmed the necessity and the requirement
of differential treatment for those appeals deserving of
attention from those that plainly do not”).
   Unless judges take care to carry out the limited COA
review with the requisite open mind, the process breaks
down. A court of appeals might inappropriately decide the
merits of an appeal, and in doing so overstep the bounds of
its jurisdiction. See Buck, 580 U. S., at ___ (slip op., at
13); Miller-El, 537 U.S., at 336–337. A district court
might fail to recognize that reasonable minds could differ.
Or, worse, the large volume of COA requests, the small
chance that any particular petition will lead to further
review, and the press of competing priorities may turn the
circumscribed COA standard of review into a rubber
stamp, especially for pro se litigants. We have periodically
had to remind lower courts not to unduly restrict this
pathway to appellate review. See, e.g., Tharpe v. Sellers,
583 U. S. ___ (2018) (per curiam); Buck, 580 U. S. ___;
Tennard v. Dretke, 542 U.S. 274 (2004).
   This case provides an illustration of what can be lost
when COA review becomes hasty. It is not without com-
plications: There may be good arguments, yet unexplored,
why McGee’s claim may fall short of meeting AEDPA’s
8                  McGEE v. McFADDEN

                  SOTOMAYOR, J., dissenting

strict requirements. See §2254(d). And of course, even a
finding that McGee’s constitutional rights clearly were
violated would not necessarily imply that he is innocent of
the serious crimes of which he was convicted; McGee could
be reconvicted after a fairer proceeding. See Kyles, 514
U.S., at 434–435. But the weighty question whether
McGee is “in custody in violation of the Constitution,”
§2254(a), appears to have gotten short shrift here. With a
lifetime of lost liberty hanging in the balance, this claim
was ill suited to snap judgment.